Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 6, the prior art of record, specifically the prior art Lin teaches identify and superimposing portion of object based on the identified indicia when dealing with viewing object in the augmented reality environment. The prior art Border teaches a way of dealing with data in augmented reality with restricted region of object based on user permission and overlay onto user field of view in the environment. However, none of the prior art cited alone or in combination provides motivation to teach recognizing a pattern associated with indicia imprinted on the object based on the color and/or grey scale information in the identified restricted area, and exclude visible indicium imprinted on the object. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-5, 7-10, they are allowable due to their dependency to the independent Claims 1, 6f respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050196013 A1	Imagery having technical exposure data steganographically encoded therein
US 20050058318 A1	Embedding information in a digital image digitized from a developed photographic film
US 20030009670 A1	Background watermark processing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YuJang Tswei/Examiner, Art Unit 2619